Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Kwok on 1/27/22.

The application has been amended as follows: 

1.	(Currently Amended) A system, comprising:
a non-transitory memory; and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
accessing a first plurality of transactions associated with a first user account, wherein each of the first plurality of transactions has a corresponding time of day;
determining a first plurality of two-dimensional (2D) time coordinates for the first plurality of transactions by transforming the time of day for each of the first plurality of transactions to a position on a 2D coordinate plane;
based on the first plurality of 2D time coordinates and decaying likelihoods of occurrence assigned to the first plurality of 2D time coordinates, creating a smoothed probability distribution map of transaction occurrence within a daily time period for the first user account, wherein the creating the smoothed probability distribution map includes weighing transactions conducted at a more recent time period more heavily than transactions conducted at a less recent time period;

determining, using a transaction risk model, a risk score associated with the particular electronic transaction;
determining that the risk score is within a predetermined deviation from a threshold value;
in response to determining that the risk score is within the predetermined deviation from the threshold value, mapping the particular electronic transaction to a particular position on the smoothed probability distribution map based on a particular time of day corresponding to the particular electronic transaction;
determining a particular probability of occurrence for the particular electronic transaction based on the particular position on the smoothed probability distribution map;
based on the particular probability of occurrence for the particular electronic transaction, modifying the risk score associated with the particular electronic transaction; 
determining whether to authorize or deny the particular electronic transaction based on the modified risk score[[.]]; and
transmitting, to a device over a network, an indication of whether the particular electronic transaction is authorized or denied.

2.	(Currently Amended) The system of claim 1, wherein the creating the smoothed probability distribution map further comprises:
assigning a first probability of occurrence to a first 2D time coordinate in the first plurality of 2D time coordinates; and
assigning reduced probabilities of occurrence to 2D time coordinates on the 2D coordinate plane that are different from the first 2D time coordinate based on (i) distances between respective 2D time coordinates and the first 2D time coordinate and (ii) the decaying likelihoods of occurrence assigned to the first 2D time coordinate, wherein a reduced probability of occurrence assigned to a second 2D time coordinate is smaller than the first probability of occurrence in proportion to a distance between the second 2D time coordinate and the first 2D time coordinate.

3.	(Previously Presented) The system of claim 2, wherein the assigning the reduced probabilities of occurrence to the 2D time coordinates is further based on a kernel density estimation (KDE) function.

4.	(Previously Presented) The system of claim 1, wherein the transaction risk model is configured to generate the risk score for the particular electronic transaction based on a plurality of transaction features different from a time of day feature for the particular electronic transaction.

5.	(Previously Presented) The system of claim 1, wherein the particular electronic transaction comprises a database query.

6.	(Previously Presented) The system of claim 1, wherein the particular time of day corresponding to the particular electronic transaction comprises a value corresponds to seconds in time, and wherein the particular position on the smoothed probability map is mapped based at least in part on the value corresponding to seconds in time.

7.	(Previously Presented) The system of claim 1, wherein the particular time of day corresponding to the particular electronic transaction comprises a value corresponds to minutes in time, and wherein the particular position on the smoothed probability map is mapped based at least in part on the value corresponding to minutes in time.

8.	(Currently Amended) A method, comprising:
accessing, by one or more hardware processors, a first plurality of transactions associated with a first user account, wherein each of the first plurality of transactions has a corresponding time of day;
determining, by the one or more hardware processors, a first plurality of two-dimensional (2D) time coordinates for the first plurality of transactions by transforming the time of day for each of the first plurality of transactions to a position on a 2D coordinate plane;
based on the first plurality of 2D time coordinates and decaying likelihoods of occurrence assigned to the first plurality of 2D time coordinates, creating, by the one or more hardware processors, a smoothed probability distribution map of transaction occurrence within a daily time period for the first user account, wherein the creating the smoothed probability distribution map includes weighing transactions conducted at a more recent time period more heavily than transactions conducted at a less recent time period;
detecting a user interaction on an electronic user interface, wherein the user interaction indicates 
determining, by the one or more hardware processors using a transaction risk model, a risk score associated with the particular electronic transaction;
determining, by the one or more hardware processors, that the risk score is within a predetermined deviation from a threshold value;
in response to determining that the risk score is within the predetermined deviation from the threshold value, mapping, by the one or more hardware processors, the particular electronic transaction to a particular position on the smoothed probability distribution map based on a particular time of day corresponding to the particular electronic transaction;
determining, by the one or more hardware processors, a particular probability of occurrence for the particular electronic transaction based on the particular position on the smoothed probability distribution map;
based on the particular probability of occurrence for the particular electronic transaction and a monetary amount associated with the particular electronic transaction, modifying, by the one or more hardware processors, the risk score associated with the particular electronic transaction; 
determining whether to authorize or deny the particular electronic transaction based on the modified risk score[[.]]; and
transmitting, to a device over a network, an indication of whether the particular electronic transaction is authorized or denied.

9.	(Previously Presented) The method of claim 8, wherein the first plurality of transactions comprises a number of transactions exceeding a threshold quantity.

10.	(Previously Presented) The method of claim 8, further comprising:
selecting, from a set of transactions associated with the first user account, a subset of transactions conducted within a particular threshold length of time as the first plurality of transactions.

11.	(Previously Presented) The method of claim 8, wherein the particular electronic transaction is an electronic payment transaction, and wherein the monetary amount is an amount of currency to be transferred from the first user account to a second user account.

12.	(Previously Presented) The method of claim 8, further comprising:
determining an entropy measurement of the smoothed probability distribution map, wherein the modifying the risk score is further based on the entropy measurement.

13.	(Canceled) 

14.	(Previously Presented) The method of claim 8, further comprising:
denying the particular electronic transaction in response to determining that the modified risk score is above the threshold value.

15.	(Previously Presented) The method of claim 8, further comprising:
authorizing the particular electronic transaction in response to determining that the modified risk score is below the threshold value.

16.	(Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
accessing a first plurality of transactions associated with a first user account, wherein each of the first plurality of transactions has a corresponding time of day;
determining a first plurality of two-dimensional (2D) time coordinates for the first plurality of transactions by transforming the time of day for each of the first plurality of transactions to a position on a 2D coordinate plane;
based on the first plurality of 2D time coordinates and decaying likelihoods of occurrence assigned to the first plurality of 2D time coordinates, creating a smoothed probability distribution map of transaction occurrence within a daily time period for the first user account, wherein the creating the smoothed probability distribution map includes weighing transactions conducted at a more recent time period more heavily than transactions conducted at a less recent time period;
detecting a user interaction on an electronic user interface, wherein the user interaction indicates that a particular electronic transaction has been initiated using the first user account;
determining, using a transaction risk model, a risk score associated with the particular electronic transaction;
determining that the risk score is within a predetermined deviation from a threshold value;
in response to determining that the risk score is within the predetermined deviation from the threshold value, mapping the particular electronic transaction to a particular position on the smoothed probability distribution map based on a particular time of day corresponding to the new transaction;
determining a particular probability of occurrence for the particular electronic transaction based on the particular position on the smoothed probability distribution map;
based on the particular probability of occurrence for the particular electronic transaction, modifying the risk score associated with the particular electronic transaction; 
determining whether to authorize or deny the particular electronic transaction based on the modified risk score[[.]]; and
transmitting, to a device over a network, an indication of whether the particular electronic transaction is authorized or denied.

17.	(Previously Presented) The non-transitory machine-readable medium of claim 16, wherein the creating the smoothed probability distribution map comprises:
assigning a first probability of occurrence to a first 2D time coordinate in the first plurality of 2D time coordinates; and
assigning reduced probabilities of occurrence to 2D time coordinates on the 2D coordinate plane that are different from the first 2D time coordinate based on (i) distances between respective 2D time coordinates and the first 2D time coordinate and (ii) the decaying likelihoods of occurrence assigned to the first 2D time coordinate, wherein a reduced probability of occurrence assigned to a second 2D time coordinate is smaller than the first probability of occurrence in proportion to a distance between the second 2D time coordinate and the first 2D time coordinate.

18.	(Previously Presented) The non-transitory machine-readable medium of claim 17, wherein the assigning the reduced probabilities of occurrence to the 2D time coordinates is further based on a kernel density estimation (KDE) function.

19.	(Previously Presented) The non-transitory machine-readable medium of claim 16, wherein the transaction risk model is configured to generate the risk score for the particular electronic transaction based on a plurality of transaction features excluding a day of time feature for the particular electronic transaction.

20.	(Previously Presented) The non-transitory machine-readable medium of claim 16, wherein the operations further comprise:
determining an entropy measurement of the smoothed probability distribution map, and wherein the modifying the risk score is further based on the entropy measurement.

21.	(New) The non-transitory machine-readable medium of claim 16, wherein the particular electronic transaction comprises a database query.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 1-12,14-21 are allowed.

The application was rejected under 35 USC 101 by the former examiner(s).  The claims were allowable aside from the 35 USC 101 rejection. In regards to the rejection under 35 USC 101, the applicant has made further amendments to highlight the “smoothed probability element” thereby further narrowing the scope of the claims. In regards to the abstract idea, the examiner believes this is a practical application of technology that employs mapping and risk scores and smoothed probabilities while at the same time applying a variety of computer processors an interface, and network. The ordered combination of ideas is thereby practical and technical and no longer abstract in view of amendment. 

US Patent 10043274 to Varslot And US Patent Publication 2020/0410496 to Margolin are the best patent prior art as identified by search and interference search. “How Costly is Noise? Data and Disparities in Consumer credit” IIIE 2021 and “Predicting Consumer Default a deep learning approach” IEEE 2019 are the most relevant Non-Patent Literature identified with IP.com.


The allowable element is; (claim 8, claims 1, 16 are similar)
“based on the first plurality of 2D time coordinates and decaying likelihoods of occurrence assigned to the first plurality of 2D time coordinates, creating, by the one or more hardware processors, a smoothed probability distribution map of transaction occurrence within a daily time period for the first user account, wherein the creating the smoothed probability distribution map includes weighing transactions conducted at a more recent time period more heavily than transactions conducted at a less recent time period;
detecting a user interaction on an electronic user interface, wherein the user interaction indicates 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698